Citation Nr: 1756712	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for tinea corporis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1965 to January 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2013, July 2016, and June 2017.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2017.  A transcript of that proceeding has been associated with the claims file.

The Board acknowledges the Veteran seeks service connection for skin cancer.  See March 2010 VA Form 9.  The AOJ denied that claim in an October 2010 rating decision; however, the Veteran did not appeal that decision.  In an August 2011 statement the Veteran wrote that he wished to cancel his hearing request because the condition shown for the appeal, tinea corporis, was not the correct service-connected condition and that he would reapply for the proper condition.  During the August 2017 Hearing, the Veteran and his representative indicated the Veteran sought service connection for skin cancer.  See Hearing Transcript, pg. 4.  Although both parties indicated they believed the AOJ had combined the Veteran's skin cancer with his service-connected tinea corporis, the October 2010 rating decision demonstrates that the conditions have been treated as distinct entities.

Accordingly, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer was raised by the Veteran and his representative during the August 2017 Hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran is service-connected for tinea corporis affecting his legs, thighs, pubic area, and buttocks.  He seeks a compensable rating.  See March 2016 and February 2017 appellate briefs.

The Veteran was last afforded a skin examination in October 2013.  In February 2017, the Veteran's representative requested the Veteran be afforded a new examination as the evidence of record did not provide an accurate disability picture.  The Board concurs.  Additionally, the Board notes that the October 2013 examination report indicated the Veteran had a diagnosis of seborrheic dermatitis and was observed to have multiple actinic keratoses and erythematous scaly macules on the face.  The examiner should indicate whether these findings are manifestations of the Veteran's tinea corporis or represent distinct disease entities.  

The Board recognizes that the Veteran's skin disorder may be cyclical or intermittent in nature.  In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), it was indicated that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  Accordingly, to the extent possible, the examination should be scheduled during a flare-up of the Veteran's skin condition.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his skin disorder.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare- up of the claimed condition.  Appropriate instructions should be provided to the Veteran in this regard.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should describe in detail all symptomatology associated with this disability.  

The examiner is requested to comment on the findings in the October 2013 examination report regarding the diagnosis of seborrheic dermatitis and observed multiple actinic keratoses and erythematous scaly macules on the face.  The examiner should indicate whether these findings are as likely as not (a 50 percent or greater probability) manifestations of the Veteran's service-connected tinea corporis or represent distinct disease entities.  If such an assessment cannot be made, or if the manifestations of any distinct disabilities cannot be distinguished or separated from those associated with the service-connected tinea corporis without resort to speculation, then the examiner should explain why that cannot be done.  

4.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

5.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

